Title: To John Adams from C. W. F. Dumas, 4 February 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 4e. fevr. 1783.

L’honorée vôtre du 29e. a pleinement satisfait ces Messieurs; & Mr. V. B., au nom de tous, m’a chargé de vous en remercier, & de vous assurer, que c’est précisément ce qu’il leur falloit, ce qu’ils espéroient pouvoir se faire de votre part, & de celle de Mrs. Vos Collegues; & que vous pouvez compter Sur eux, com̃e ils comptent sur vous, en allant agir conséquem̃ent.
J’ai été la com̃uniquer aussi à Mr. le Gd. Pense., qui m’a paru penser com̃e eux, & que l’on m’a dit confidem̃ent, de plus d’une bonne part, avoir à desirer, autant que la fce., que le parti Angl. ne prédomine plus ici.
J’ai à vous présenter les respects de tous.— Je suis charmé, Monsieur, qu’il y ait eu moyen de les contenter à si bon marché: car il me paroît, que ce qu’ils demandent n’est autre chose que ce qui est Stipulé dans les Traités de l’Amérique tant avec cette Rep. qu’avec la Fce..— Du reste ils sont déterminés à ne signer, que lorsque cet Article de la Navigation sera en regle de la maniere proposée, & à ne point perdre non plus Négapatnam; & l’on craint, que si Mr. le C. de V. ne trouve pas quelque remede à cela, la confiance & l’inclination de cette nation pour la Fce. ne soit étouffée dans sa renaissance, elle importoit cependant plus à la fce. que Tabago.
M. De V——, pour s’excuser de la précipitation avec laquelle on a signé, a dit aux Mines. de la rep. à Paris, entre autres, que d’un côté l’Amérique, que se disoit épuisée, craignoit un soulevement Si l’on devoit imposer de nouvelles taxes, demandoit par Mr. Fn. 20 millions pour la Campagne prochaine si elle avoit lieu, enfin, qui vouloit jouir de la paix & de son Traité, plutôt que de hazarder une prolongation de guerre qui pouvoit en altérer l’accomplissement; & de l’autre, l’Espagne, qui, également épuisée, réclamoit absolument cette conclusion,—avoient mis la fce. dans la nécessité de signer Si précipitam̃ent: mais que cela n’empêchoit pas l’intention ferme de Sa Maj., de ne point terminer sans que l. H. p. Soient comprises dans la paix générale, & contentes. Dieu le veuille!
Il paroît que Mr. l’Ambr. & Mr. le Gd. Pre. ont reçu chacun par Son Courier les mêmes assurances. Ce dernier cependant n’a pas encore dit le mot de sa Dépeche à Nos autres amis.—
Je suis persuadé, que dans les Lettres confidentielles que je vous ai écrites, Monsieur, depuis l’officielle du 24, vous avez gardé par devers vous Seul ce qui (contre mon intention, qui est pure) pourroit faire de la peine à d’autres, & me nuire, quoiqu’à tort, dans leur esprit. J’ai voulu & dû être avec vous un historien fidele.
Daignez faire agréer mes respects à L. Exces. Mrs. Franklin & Jay, & être assuré du bon alloi de celui avec lequel vous est attaché Sans réserve, Monsieur, De V. E. le très humble & / très obéissant serviteur
C. W. f. Dumas

J’ai eu soin de régaler la nation de la proclamation de Boston dans tous les papiers holl. de ce jour. 
Translation
Sir
The Hague, 4 February 1783

Your honored letter of 29 January proved fully satisfying to these gentlemen, and Mr. Van Berckel has instructed me to thank you on behalf of them all. I am also to tell you that it was exactly what they needed and what they had hoped for from you and your colleagues, and that you can count on them, just as they count on you, in your subsequent dealings.

I also went to show it to the grand pensionary, who seemed to be of the same mind. I am told confidentially that he is as desirous as France that the English party should no longer predominate here.
Everyone asked me to give you their respects. I am delighted, sir, that it was possible to content them with such relative ease, for it strikes me that what they ask is only what is stipulated in the American treaties with this republic and France. Moreover, they are determined to sign only when the navigation clause has been settled in the manner proposed, and they will not consent to the loss of Negapatam. It is feared that if the Comte de Vergennes cannot find some remedy for this problem, this nation’s confidence in and preference for France will be snuffed out just as it is reborn; and yet this nation is more important to France than Tobago.
The Comte de Vergennes, in justifying the haste with which he signed, told the republic’s ministers at Paris, among others, that America and Spain were responsible for France’s action. He said that on the one hand, America, claiming to be exhausted and fearing an uprising if new taxes were imposed, was demanding through Mr. Franklin some twenty million for the next campaign if it took place; and that America wished to enjoy peace and its treaty rather than risk a protraction of this war, which might compromise both; and on the other hand, Spain, equally exhausted, was absolutely demanding this conclusion. But, he added, this did not alter His Majesty’s firm intention of not concluding matters unless their High Mightinesses were included in the general peace and satisfied. May God make it so!
It seems the ambassador and the grand pensionary each received the same assurances by mail. The latter, however, has not yet conveyed word of his dispatch to our other friends.
I am sure that in the confidential letters I have written you, sir, since the official one of 24 January, you have kept to yourself anything that (contrary to my intentions, which are pure) might prove hurtful to others and damage me, albeit erroneously, in their minds. With you I have tried and indeed had to be a faithful historian.
Please give my respects to their excellencies Franklin and Jay, and rest assured of the unreserved goodwill with which I remain, sir, your excellency’s very humble and very obedient servant
   C. W. f. Dumas
I took pains to treat the nation to the Boston proclamation in all the Dutch papers today.